Citation Nr: 1224360	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-44 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for VA compensation based upon service as a merchant marine after August 15, 1945.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from July 1960 to June 1962.  He also had subsequent merchant marine service from July 1970 to June 1991.

By letter dated March 2009, the Regional Office (RO) informed the Veteran that his service in the merchant marines did not constitute active service for purposes of Department of Veterans Affairs (VA) benefits.  He timely disagreed with that decision leading to this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service with the merchant marines was after August 15, 1945.    


CONCLUSION OF LAW

The criteria for eligibility for VA compensation benefits based on the Veteran's merchant marine service have not been met.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7(x)(15) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Legal Criteria, Factual Background and Analysis

The Veteran is seeking VA compensation benefits for injury or disease that resulted in disability during his merchant marine period of service from July 1970 to June 1991.  Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6 (2011).  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).

Under Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), service of American Merchant Marines in Oceangoing Service, (as well as Civil Service crew members about U.S. Army Transport Service and Naval Transportation Service vessels), during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).  However, as the Veteran was a Merchant Mariner after August 15, 1945, he is not eligible for VA compensation benefits under the law.  

The provisions of the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368, provides that Merchant Mariners who served after August 15, 1945, are eligible for certain VA benefits; however, the allowed benefits do not include VA compensation or pension benefits.  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section F, topic 36 (recognizing that merchant mariners served under the Army Transportation Service).  

The Board acknowledges the DD Form 214 issued by the Armed Forces of the United States reflects the Veteran was a private in the Army, and served from July 1960 to June 1962, thereby affording him Veteran status and eligibility for VA compensation benefits for that period only.  He is not however eligibility for VA compensation benefits based upon his service as a merchant marine.  The evidence clearly documents that the Veteran's service as a merchant marine began after August 15, 1945.  Thus, his merchant marine service does not meet the definition of "active military service" for purposes of VA compensation and he is not entitled to recognition as a Veteran (for his merchant marine service) for purposes of eligibility for VA compensation benefits.  His credited merchant marine oceangoing service was all after August 15, 1945.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United Stated Court of Appeals for Veterans Claims held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  The Board is bound by the laws and regulations of VA.  38 U.S.C.A. § 7104.

In closing, the Board stresses to the Veteran that he may be entitled to VA compensation benefits for disability causally related to his period of active service in the Army from July 1960 to June 1962.  If he believes that he has current disability related to that period of active service, he may always file a claim for benefits. 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


